DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1 illustrates arrow 107, which represents air flow from the ambient space into the electronics cavity 118, exiting the right side of the electronics cavity 118 and being directed towards the first air outlet 110 counter to the airflow indicated by arrow 111. The specification does not describe a third air outlet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference characters "134" and "136" have both been used to designate the same possible structure.  Page 6, lines 6-8 provide that “the electronics cavity 118 can be an interior of a human-machine interface case 134 and/or a top covering 136 on a wall external of the cooking space 102.”  Reference characters 134 and 136 should therefore be designating different structure indicative of what said reference character is meant to represent (i.e., HMI case 134 and a top cover opening 136).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it is unclear whether Fig. 2 is illustrating the cavity walls 132 or not.  Page 5, lines 14-15 state that, "for clarity purposes, the electronics cavity walls 132 are not drawn in Fig. 2".  However, Fig. 2 includes a reference character 132.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of minor informalities. Line 9 should recite "can be defined".  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-6, 10, and 12-15 objected to because of the following informalities:
The term “interior electronics cavity” should be used consistently in claim 1 and its depending claims. In particular at claim 1, line 3; claim 4, line 3; claim 6, line 1; claim 12, line 3; and claim 14, line 1.
The term “interior cooking space” should be used consistently in claim 1 and its depending claims. In particular at claim 2, line 1; claim 6, line 2; claim 10, line 2; and claim 14, line 2.
The term “air plenum” should be used consistently in claim 1 and its depending claims. In particular at claim 3, line 2; claim 4, line 2; claim 5, line 3; and claim 13, line 3.
Claim 15, line 5 should recite “from the steam laden air exhausted”.
Claim 15, line 7 should recite “air drawn in from the ambient space”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 4-6 recites “using a flow of air separating flow of air drawn from the ambient space from steam laden air”.  The wording of claim 15 makes it unclear as to which flow of air is being referred to in lines 6-7.  Specifically, it is unclear whether the “flow velocity of the flow of air separating” is referring to the flow velocity of the flows of air that are separated (i.e., the steam laden air exhausted from the cooking space) or to the flow of air used to separate the flow of air drawn from the ambient space from the steam laden air exhausted from the cooking space (i.e., the air curtain).  Similar clarity issues are raised in regards to the flow volume recited in lines 7-8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haberlander (DE 3141617 A1).
In regards to claim 1, Haberlander describes an oven (Haberlander, par. [0001]) comprising: an interior electronics cavity defined within electronics cavity walls (Haberlander, par. [0002]; Fig. 1 - switch room 2); an air inlet for receiving ambient air from an ambient space outside the electronics cavity into the interior electronics cavity (Haberlander, par. [0008]; Fig. 1 – upper air inlet opening 17); a first air outlet for returning steam laden air from an interior cooking space to the ambient space outside the cooking space (Haberlander, par. [0008]; Fig. 1 – vapor outlet opening 20); and a second air outlet positioned to separate flow going into the air inlet from flow from the first air outlet (Haberlander, par. [0008]; Fig. 1 – air outlet area 14, exhaust channels 15 and 16).
In regards to claim 2, Haberlander describes the oven as recited in claim 1, wherein an air plenum is defined outside of the cooking space within the electronics cavity (Haberlander, Fig. 1; par. [0007] – switch room 2 is arranged in the upper housing area with a baking oven arranged underneath), wherein the air inlet is defined in a first portion of an exterior interface of the air plenum (Haberlander, Fig. 1 – the upper air inlet opening 17 is located  in the top right corner of the upper housing area), and wherein the second air outlet is defined in a second portion of the exterior interface (Haberlander. Fig. 1 – the exhaust channels are located below the upper air inlet opening 17).
In regards to claim 3, Haberlander describes the oven as recited in claim 2, further comprising a flow separator wall extending from the exterior interface inward into the plenum for separating flow out of the second air outlet from flow entering the air inlet (Haberlander, Fig. 1, par. [0008] – second air guide plate separates the air intake channel 13 and air outlet area 14).
In regards to claim 4, Haberlander describes the oven as recited in claim 3, further comprising: a fan in fluid communication with the plenum for driving air from the air inlet into the electronics cavity (Haberlander, Fig. 1, par. [0008] – cooling air fan 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberlander as applied to claims 1 and 4 above, and further in view of Senatori (U.S. Pat. No. 8,649,174 B2).
In regards to claim 5, Haberlander does not describe the oven as recited in claim 4, wherein the fan is a first fan and further comprising a second fan positioned between the separator wall and an exterior wall of the oven, the second fan being configured to direct a flow of air from the plenum out of the second air outlet.
However, Senatori describes a cooling system for electronics that uses an air curtain to separate the intake air from the exhausted air (Senatori, Fig. 1; Abstract).  Senatori further describes using a second fan assembly to generate the air-curtain to increase the velocity of the first portion of the intake air used for the air-curtain (Senatori, col. 3, lines 10-14).  Both Haberlander and Senatori describe cooling systems for electronic that separate intake air from hot exhaust air.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Haberlander in view of Senatori to include a second fan to increase the velocity of the air curtain and to better remove heated air from the switch room.  The motivation to do so is to increase the air flow to better shield the intake air from the exhaust and to better cool the electrical components in the switch room by increasing the air flow.
In regards to claim 6, Haberlander and Senatori describes the oven as recited in claim 5, wherein the electronics cavity is a human machine interface case and/or a top cover opening on a wall external of the cooking space (Haberlander, pars. [0004] and [0007] – the switch room contains the displays and operating devices on the front of the switch compartment and above the baking oven; Senatori, Fig. 4 – the cooling system can be implemented in a notebook computer).
In regards to claim 7, Haberlander does not describe the oven as recited in claim 5, wherein the second fan and separator wall are configured to generate a flow out of the second air outlet that is higher in velocity than flow through the air inlet.
However, Senatori describes using a second fan assembly to generate an air-curtain with increased velocity (Senatori, col. 3, lines 10-14).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Haberlander in view of Senatori to use a second fan assembly to increase the velocity of the air-curtain  for similar reasons as provided with respect to claim 5.
In regards to claim 9, Haberlander describes an oven galley assembly comprising: an oven as recited in claim 1.  However, Haberlander does not describe a galley wall separated from a first side of the oven to form an outlet passage from the first air outlet of the oven to the ambient space adjacent the second air outlet, wherein the second air outlet physically separates the air inlet from the outlet passage.
The galley wall recited in claim 9 is an air guide that directs air exhausted from the first air outlet of the oven to the ambient space adjacent to the air inlet.  Air guides are known structures in the art used to direct air to a desired location (Specification, page 1, lines 6-8 – description of related art).   Senatori provides that cooler air is denser that warmer air (Senatori, col. 4, lines 7-9).  It would be considered obvious and a mere optimization to swap the positions of the upper air intake opening 17 of Haberlander with the position of the exhaust channels 15 and 16 relative to the display 5 so that cooler air is provided at the air intake opening.  Known structures such as air guides, to air guide plate 12, can be used to direct vapor going to the exhaust channels 15 and 16.  Haberlander does not describe the illustrated positioning of the air intake opening and the exhaust channels as necessary.  Accordingly, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify Haberlander in view of Senatori to place the air intake opening is located at a location below the exhaust channels.  The motivation to do so is to improve cooling and to further improve separation of the intake air from the exhausted air.
Claims 10-12 recite similar subject matter as claims 2-4 and are rejected in view of Haberlander for similar reasons.
Claims 13-14 recites similar subject matter as claims 5-6 and are rejected in view of Haberlander and Senatori for similar reasons.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberlander and Senatori as applied to claims 1, 5, and 7 above, and further in view of NASA (Mass Flow Rate Choking).
	In regards to claim 8, Haberlander does not describe the oven as recited in claim 5, wherein the second fan and separator wall are configured to generate a flow out of the second air outlet that is lower in mass flow rate than flow through the air inlet.  The mass flow rate of a fluid (i.e., air) is a function of the density, velocity, and flow area (NASA).  The density of cooler air is greater than the density of hotter air (Senatori, col. 4, lines 12-16).  Thus, the mass flow rate can therefore be controlled by adjusting the velocity of the flow at either and/or both the intake and exhaust based.  The air flow of the exhaust, air curtain, and intake can therefore be controlled by adjusting velocity of flow generated by the fan assemblies.  Generating an air flow of an air curtain that is lower in mass flow rate than the air flow through the air intake is therefore obvious and mere optimization to obtain desired air flow characteristics.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Haberlander in view of Senatori and NASA to adjust the mass flow rate at the upper air inlet opening and/or exhaust channels 15 and 16 by controlling the fan assemblies.  The motivation to do so includes optimizing heat transfer out of the switch room while maintaining an air curtain to prevent vapor from the oven from getting near the display and upper air inlet opening.
In regards to claim 15, Haberlander describes a method comprising: drawing air from an ambient space into an electronics cavity of an oven (Haberlander, Fig. 1; pars. [0002] and  [0008] – air is pulled into the switch room through the upper air inlet opening);  exhausting steam laden air from a cooking space into the ambient space (Haberlander, Fig. 1; pars. [0004] and [0008] – vapors rising from the oven are exhausted through vapor outlet opening 20); and inhibiting entrainment of the steam laden air into the electronics cavity using a flow of air separating flow of air drawn from the ambient space from steam laden air exhausted from the cooking space (Haberlander, Fig. 1; par. [0004] – the lower exhaust duct creates an air curtain 5 through which the vapors of the oven rising through the vapor outlet opening 20 are prevented from reaching the area of the switch panel or displays or operating devices of the switch compartment).
Haberlander does not explicitly describe wherein flow velocity of the flow of air separating is higher than that of air drawing from the ambient space, and wherein flow volume of the flow separating is lower than that of air drawn in from the ambient space.  However, for similar reasons as provided with respect to claims 7 and 8, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Haberlander in view of Senatori and NASA to adjust the velocity of air flow and the mass flow rate at the upper air inlet opening and/or exhaust channels 15 and 16 by controlling the fan assemblies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763